  Case 13-13302         Doc 55     Filed 02/05/19 Entered 02/05/19 12:51:37              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-13302
         Beverly A Carr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2013.

         2) The plan was confirmed on 07/08/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/01/2015, 05/23/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/14/2018.

         6) Number of months from filing to last payment: 68.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,150.00.

         10) Amount of unsecured claims discharged without payment: $22,503.73.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-13302        Doc 55      Filed 02/05/19 Entered 02/05/19 12:51:37                    Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $27,185.92
        Less amount refunded to debtor                         $106.37

NET RECEIPTS:                                                                                 $27,079.55


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,485.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,192.08
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,677.08

Attorney fees paid and disclosed by debtor:                 $15.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                     Unsecured         194.00           NA              NA            0.00        0.00
CAPITAL ONE BANK               Unsecured         520.98           NA              NA            0.00        0.00
CITY OF CHICAGO PARKING BUREAU Unsecured         246.99        236.55          236.55           2.37        0.00
COMMONWEALTH EDISON            Unsecured         928.42        822.93          822.93           8.23        0.00
COOK COUNTY HEALTH & HOSPITAL Unsecured          167.00           NA              NA            0.00        0.00
COOK COUNTY HEALTH & HOSPITAL Unsecured          695.52           NA              NA            0.00        0.00
DIRECT MERCHANTS BANK          Unsecured            NA            NA              NA            0.00        0.00
DSNB MACYS                     Unsecured         903.00           NA              NA            0.00        0.00
ENHANCED RECOVERY CO L         Unsecured          82.27           NA              NA            0.00        0.00
Gecrb/Jcp                      Unsecured           1.00           NA              NA            0.00        0.00
HSBC                           Unsecured           1.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE             Priority             NA         330.58          330.58        330.58         0.00
IL DEPT OF REVENUE             Unsecured          88.24        121.21          121.21           1.21        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured            NA         368.82          368.82           3.69        0.00
INTERNAL REVENUE SERVICE       Secured              NA       1,689.00        1,689.00      1,689.00         0.00
INTERNAL REVENUE SERVICE       Unsecured      8,769.32       6,970.20        6,970.20          69.70        0.00
Jay K. Levy & Associates       Unsecured      4,597.69            NA              NA            0.00        0.00
Mage & Price                   Unsecured         316.00           NA              NA            0.00        0.00
Nordstromfsb                   Unsecured         382.00           NA              NA            0.00        0.00
PORTFOLIO RECOVERY ASSOC       Unsecured      3,262.43            NA              NA            0.00        0.00
PORTFOLIO RECOVERY ASSOC       Unsecured         587.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT           Secured       11,650.00     18,528.97        18,113.00     18,113.00    2,180.53
PRA RECEIVABLES MGMT           Unsecured      6,463.00            NA           415.97           4.16        0.00
Rnb-Field3                     Unsecured           1.00           NA              NA            0.00        0.00
ROGERS AUTO GROUP              Unsecured      1,945.52            NA              NA            0.00        0.00
VERIZON WIRELESS/GREAT         Unsecured           1.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-13302         Doc 55      Filed 02/05/19 Entered 02/05/19 12:51:37                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $18,113.00         $18,113.00         $2,180.53
       All Other Secured                                  $1,689.00          $1,689.00             $0.00
 TOTAL SECURED:                                          $19,802.00         $19,802.00         $2,180.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $330.58            $330.58              $0.00
 TOTAL PRIORITY:                                            $330.58            $330.58              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,935.68             $89.36              $0.00


Disbursements:

         Expenses of Administration                             $4,677.08
         Disbursements to Creditors                            $22,402.47

TOTAL DISBURSEMENTS :                                                                      $27,079.55


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
